OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	Canceled Claims 3 and 19-20; 
Rejoined Claims 11-18:
Replaced Claim 1 with the following claim: 
--      1.	     A method of transferring a light emitting device, comprising: 
- preparing a wafer including a substrate, semiconductor layers disposed on the substrate, and bump pads disposed on the semiconductor layers and arranged in a plurality of light emitting device regions; 
- dividing the wafer into a plurality of light emitting devices while the light emitting devices are in close contact with each other; 
- attaching the light emitting devices to a transfer tape disposed on a supporting substrate, such that the substrate contacts the transfer tape, wherein attaching the light emitting devices to the transfer tape comprises:
transferring the light emitting devices attached on a breaking tape to a temporary substrate while the light emitting devices are in close contact with each other; and
transferring the light emitting devices to the transfer tape from the temporary substrate;
- preparing a circuit board including pads arranged thereon; adjoining the supporting substrate with the circuit board, so that the bump pads of at least one light emitting device contact the pads of the circuit board; 
- bonding the at least one light emitting device to the pads by applying heat to the bump pads and the pads; and 
- separating the at least one light emitting device bonded to the pads from the transfer tape.	--

Authorization for this examiner’s amendment was given in a telephone interview with Jae Hoon Kim on February 17, 2022.

Allowance Subject Matter
Claims 1-2 and 4-18 are allowed.  Following is the Examiner’s statement of reason for allowance:

L. Chen, does not anticipate or suggest such process steps as: “attaching the light emitting devices to the transfer tape comprises: transferring the light emitting devices attached on a breaking tape to a temporary substrate while the light emitting devices are in close contact with each other; and transferring the light emitting devices to the transfer tape from the temporary substrate; preparing a circuit board including pads arranged thereon; adjoining the supporting substrate with the circuit board, so that the bump pads of at least one light emitting device contact the pads of the circuit board; bonding the at least one light emitting device to the pads by applying heat to the bump pads and the pads; and separating the at least one light emitting device bonded to the pads from the transfer tape” (as applied to Claim 1), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note:	None of the cited arts in IDS dated 06/08/2020 reads on the pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 01, 2022										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815